DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
The Applicant’s claim for priority based upon Singaporean Patent Application 10201805510Y filed on June 26, 2018.

Claim Objections
Claim 6 is objected to due to a grammatical error. The word “a” should not appear prior to the word “multiple”.  Appropriate corrections are required.

Allowable Subject Matter
Claim 7, 11, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The most similar art of record, Barton et al. [U.S. Patent Publication 2019/0102735], discloses a monitoring device reporting monitored parameter data during certain time intervals (paragraph 0030).   The second most similar art of record, Martinez de Velasco Cortina et al. [U.S. Patent Publication 2015/0294210], discloses the use of a UHF range for the scanning of information .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 10, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barton et al. [U.S. Patent Publication 2019/0102735]

With regard to claim 1, Winkle et al. meets the limitations of:
a sensing module arranged to detect a condition of an object associated with the monitoring device [a container having a temperature sensor (paragraph 0030 and figure 1, item 116)]
a wireless communication module operably connected with the sensing module, the wireless communication module being arranged to communicate the condition detected by the sensing module to an external electronic device [a wireless transceiver used for the transmission of data related to monitored environmental parameters (paragraph 0027 and figure 1, item 108)]
an identification module with a unique identifier arranged to be read for identifying the monitoring device [an RFID tag having a unique identifier used for identifying the package and to provide information regarding which smart label is sending information (paragraph 0035)]

With regard to claim 2, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 3, Barton et al. meets the limitation of:
the sensing module further includes a humidity sensor arranged to detect humidity of the object or of an environment in which the object is arranged [a humidity sensor used to measure the humidity of an environment in which the package is located (paragraph 0022 and figure 1, item 118)]

With regard to claim 4, Barton et al. meets the limitation of:
the sensing module further includes a motion sensor arranged to detect a motion of the object [an accelerometer used to determine a monitored object’s movement (paragraph 0030 and figure 1, item 122)]

With regard to claim 5, please refer to the rejection for claim 4 as the citations meet the limitations of the present claim.

With regard to claim 6, Barton et al. meets the limitation of:
a multiple sensors are arranged to simultaneously operate to detect respective conditions of the object [an accelerometer used to determine a monitored object’s movement (paragraph 0030 and figure 1, item 122), a humidity sensor used to measure the humidity of an environment in which the package is located (paragraph 0022 and figure 1, item 118), and a container having a temperature sensor (paragraph 0030 and figure 1, item 116)]

With regard to claim 8, Barton et al. meets the limitation of:
the wireless communication module comprises one or more of: a Bluetooth communication module, a Wi-Fi communication module, and a cellular communication module [a cellular modem used by the smart tag to enable communication between it and a transceiver (paragraph 0022)]

With regard to claim 9, Barton et al. meets the limitation of:
the cellular communication module comprises an LTE communication module [LTE communications used by a communication system to communicate with a smart tag thereby meaning the smart tag has the necessary hardware to communicate via LTE communications networks (paragraph 0025)]

With regard to claim 10, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 15, Barton et al. meets the limitation of:
a clock arranged to determine a time stamp associated with the detected condition [a timestamp provided with each measurement of a package content’s temperature (paragraph 0056 and figure 7, item 708)]

With regard to claim 16, Barton et al. meets the limitation of:
an alarm arranged to warn a user when the condition exceeds or below a predetermined range [an alert being issued when a package cannot be delivered by a “commit time” of delivery (paragraph 0051)]

With regard to claim 17, Barton et al. meets the limitation of:
the object is a container arranged to provide a cold environment, and wherein the monitoring device is arranged is suitable for attaching to the container [a temperature controlled environment being provided by a container where the temperature can be set 

With regard to claim 18, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 19, Barton et al. meets the limitation of:
the external electronic device is further arranged to analyze the condition detected by the sensing module to provide an analysis result [a timestamp provided with each measurement of a package content’s temperature (paragraph 0056 and figure 7, item 708)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. [U.S. Patent Publication 2019/0102735] in view of Lazier et al. [U.S. Patent Publication 2017/0004445]

With regard to claim 14, Barton et al. fails to disclose of a display arranged to display the condition detected by the sensing module.  In the field of package monitoring devices, Lazier et al. teaches:
a display arranged to display the condition detected by the sensing module [monitoring device for a container where a temperature of the container is displayed upon a display attached to the container (paragraph 0070 and figure 8, item 214)]
It would be obvious to one with ordinary skill in the art to combine the elements of Barton et al. and Lazier et al. to create a monitoring device for a container where the monitoring device displays the temperature of the contents inside of the container to a user in order to inform the user of the current state of the container’s contents wherein the motivation to combine is create a device that aids in the real-time tracking of assets that are in transit (Barton et al., paragraph 0002).



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2015/0300887 to Mandava et al. discloses a system, method, and apparatus for temperature monitoring and visibility.
U.S. Patent Publication 2017/0185957 to Kilmer discloses a system and method for validating the storage and shipment of environmentally sensitive products or items.
U.S. Patent Publication 2018/0144429 to Kim et al. discloses a method of processing logistics information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689